DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                                        NO. 12-06-00134-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
HECTOR
R. SANDOVAL,   §          APPEAL FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT AT LAW OF
 
LYDIA
M. SANDOVAL,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant has filed a motion to dismiss this pro se
appeal.  In his motion, Appellant requests
that this appeal be dismissed with prejudice. 
Because Appellant has met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed with
prejudice.
Opinion
delivered October 4, 2006.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(PUBLISH)